UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811- 01403) Exact name of registrant as specified in charter:	Putnam Global Equity Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2016 Date of reporting period:	July 31, 2016 Item 1. Schedule of Investments: Putnam Global Equity Fund The fund's portfolio 7/31/16 (Unaudited) COMMON STOCKS (96.1%) (a) Shares Value Aerospace and defense (1.7%) L-3 Communications Holdings, Inc. 29,029 $4,401,667 Northrop Grumman Corp. 42,300 9,163,449 Airlines (0.7%) American Airlines Group, Inc. 143,800 5,104,900 Automobiles (2.2%) Yamaha Motor Co., Ltd. (Japan) 976,800 16,829,660 Banks (1.5%) Bank of Ireland (Ireland) (NON) 23,913,147 4,945,958 Metro Bank PLC (United Kingdom) (NON) 123,424 3,382,885 Permanent TSB Group Holdings PLC (Ireland) (NON) 1,415,418 3,376,923 Beverages (3.1%) Anheuser-Busch InBev SA/NV ADR (Belgium) 49,200 6,368,448 Dr. Pepper Snapple Group, Inc. 51,000 5,024,010 Molson Coors Brewing Co. Class B 43,606 4,454,789 SABMiller PLC (United Kingdom) 147,874 8,638,366 Biotechnology (2.2%) Biogen, Inc. (NON) 19,500 5,653,635 Celgene Corp. (NON) 43,300 4,857,827 Medivation, Inc. (NON) 105,400 6,744,546 Building products (1.3%) Assa Abloy AB Class B (Sweden) 230,677 5,062,655 Fortune Brands Home & Security, Inc. 85,471 5,407,750 Capital markets (1.5%) Charles Schwab Corp. (The) 135,800 3,859,436 E*Trade Financial Corp. (NON) 326,600 8,191,128 Chemicals (3.6%) Axiall Corp. 134,029 4,376,047 Monsanto Co. 115,700 12,353,289 Sherwin-Williams Co. (The) 15,900 4,765,707 Symrise AG (Germany) 90,201 6,357,254 Commercial services and supplies (0.7%) dorma + kaba Holding AG Class B (Switzerland) 7,471 5,461,415 Communications equipment (0.5%) Nokia OYJ (Finland) 660,578 3,793,072 Containers and packaging (1.9%) Ball Corp. (S) 83,900 5,929,213 Sealed Air Corp. 184,500 8,704,710 Diversified consumer services (0.6%) Service Corp. International/US 179,100 4,964,652 Diversified financial services (0.5%) Eurazeo SA (France) 65,139 4,163,430 Diversified telecommunication services (5.0%) Com Hem Holding AB (Sweden) 583,398 4,983,802 Koninklijke KPN NV (Netherlands) 1,301,962 4,283,814 Level 3 Communications, Inc. (NON) 93,600 4,736,160 Nippon Telegraph & Telephone Corp. (Japan) 172,200 8,237,450 SBA Communications Corp. Class A (NON) 58,300 6,704,500 SFR Group SA (France) 143,807 3,397,203 Telecom Italia SpA RSP (Italy) 9,934,579 6,914,023 Electric utilities (1.6%) Exelon Corp. 343,800 12,816,864 Food products (6.1%) Adecoagro SA (Argentina) (NON) 327,700 3,591,592 Associated British Foods PLC (United Kingdom) 166,877 5,943,163 JM Smucker Co. (The) 63,500 9,789,160 Kerry Group PLC Class A (Ireland) 66,744 5,712,148 Kraft Heinz Co. (The) 69,800 6,030,022 Nomad Foods, Ltd. (United Kingdom) (NON) 541,479 4,792,089 Orkla ASA (Norway) 662,958 6,152,505 TreeHouse Foods, Inc. (NON) (S) 53,853 5,557,091 Health-care equipment and supplies (2.1%) Becton Dickinson and Co. 24,700 4,347,200 C.R. Bard, Inc. 26,400 5,906,472 Cooper Cos., Inc. (The) 35,600 6,495,932 Hotels, restaurants, and leisure (2.9%) Chipotle Mexican Grill, Inc. (NON) (S) 11,700 4,960,683 Compass Group PLC (United Kingdom) 376,126 7,148,177 Dalata Hotel Group PLC (Ireland) (NON) 1,166,916 5,048,851 Hilton Worldwide Holdings, Inc. 224,571 5,207,801 Household durables (1.8%) CalAtlantic Group, Inc. 68,147 2,467,603 PulteGroup, Inc. 296,600 6,281,988 Techtronic Industries Co., Ltd. (Hong Kong) 1,227,000 5,195,266 Independent power and renewable electricity producers (3.8%) Calpine Corp. (NON) 749,100 10,292,634 NextEra Energy Partners LP 196,327 6,131,292 NRG Energy, Inc. 585,800 8,107,472 NRG Yield, Inc. Class C 292,700 5,251,038 Insurance (5.6%) Admiral Group PLC (United Kingdom) 171,521 4,912,268 American International Group, Inc. 167,923 9,141,728 Assured Guaranty, Ltd. 242,100 6,485,859 Fairfax Financial Holdings, Ltd. (Canada) 12,800 6,862,580 Hartford Financial Services Group, Inc. (The) 230,200 9,173,470 Prudential PLC (United Kingdom) 385,238 6,806,406 Internet and catalog retail (1.5%) Amazon.com, Inc. (NON) 15,600 11,837,436 FabFurnish GmbH (acquired 8/2/13, cost $17) (Private) (Brazil) (F) (RES) (NON) 13 11 Global Fashion Group SA (acquired 8/2/13, cost $855,718) (Private) (Brazil) (F) (RES) (NON) 20,200 145,449 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $17) (Private) (Brazil) (F) (RES) (NON) 13 11 New Middle East Other Assets GmbH (acquired 8/2/13, cost $7) (Private) (Brazil) (F) (RES) (NON) 5 4 Internet software and services (5.6%) Alibaba Group Holding, Ltd. ADR (China) (NON) 74,300 6,128,264 Alphabet, Inc. Class C (NON) 33,762 25,955,888 Facebook, Inc. Class A (NON) 43,400 5,378,996 Wix.com, Ltd. (Israel) (NON) (S) 176,400 6,279,840 IT Services (2.5%) Computer Sciences Corp. 105,500 5,046,065 Visa, Inc. Class A (S) 114,900 8,967,945 Worldpay Group PLC (United Kingdom) (NON) 1,436,072 5,576,270 Leisure products (0.7%) Brunswick Corp. 101,600 5,041,392 Media (3.0%) Atresmedia Corporacion de Medios de Comunicacion SA (Spain) 471,807 4,942,492 Charter Communications, Inc. Class A (NON) 15,551 3,652,463 Live Nation Entertainment, Inc. (NON) 192,700 5,283,834 Mediaset SpA (Italy) 1,067,230 3,231,087 Stroeer SE & Co. KGaA (Germany) (S) 138,608 6,587,512 Metals and mining (1.0%) Newmont Mining Corp. 176,300 7,757,200 Multi-utilities (0.8%) Veolia Environnement SA (France) 279,562 6,207,252 Oil, gas, and consumable fuels (3.6%) EOG Resources, Inc. 66,200 5,408,540 Exxon Mobil Corp. 63,700 5,666,115 Pioneer Natural Resources Co. 32,600 5,299,782 Range Resources Corp. 131,700 5,308,827 Scorpio Tankers, Inc. 628,400 2,991,184 Suncor Energy, Inc. (Canada) 137,950 3,712,758 Personal products (1.6%) Coty, Inc. Class A 159,400 4,283,078 Unilever NV ADR (Netherlands) 180,029 8,339,726 Pharmaceuticals (7.1%) Astellas Pharma, Inc. (Japan) 535,900 9,041,524 AstraZeneca PLC (United Kingdom) 132,826 8,873,806 Bristol-Myers Squibb Co. 79,000 5,909,990 Impax Laboratories, Inc. (NON) 129,700 4,075,174 Jazz Pharmaceuticals PLC (NON) 30,900 4,664,973 Novartis AG (Switzerland) 170,598 14,134,358 Perrigo Co. PLC 39,900 3,646,461 Shionogi & Co., Ltd. (Japan) 97,100 5,091,245 Real estate investment trusts (REITs) (1.4%) Big Yellow Group PLC (United Kingdom) 481,673 4,526,037 Hibernia REIT PLC (Ireland) 4,397,891 6,686,908 Real estate management and development (1.9%) Kennedy-Wilson Holdings, Inc. 196,935 4,145,482 RE/MAX Holdings, Inc. Class A 164,957 7,145,937 Sumitomo Realty & Development Co., Ltd. (Japan) 121,000 3,184,647 Road and rail (1.1%) Union Pacific Corp. 90,200 8,393,110 Semiconductors and semiconductor equipment (1.5%) Micron Technology, Inc. (NON) 425,500 5,846,370 SK Hynix, Inc. (South Korea) 176,360 5,416,046 Software (2.3%) NetSuite, Inc. (NON) (S) 51,900 5,649,315 Nintendo Co., Ltd. (Japan) 23,300 4,910,732 RIB Software AG (Germany) (S) 310,154 3,467,523 ServiceNow, Inc. (NON) 51,700 3,873,364 Specialty retail (2.1%) Advance Auto Parts, Inc. 24,900 4,229,514 Home Depot, Inc. (The) 31,100 4,299,264 Lowe's Cos., Inc. 59,500 4,895,660 Tile Shop Holdings, Inc. (NON) 166,255 2,834,648 Textiles, apparel, and luxury goods (0.7%) Luxottica Group SpA (Italy) 117,417 5,698,529 Thrifts and mortgage finance (0.7%) Radian Group, Inc. 397,700 5,130,330 Tobacco (3.3%) Imperial Brands PLC (United Kingdom) 197,077 10,389,825 Japan Tobacco, Inc. (Japan) 381,300 15,041,236 Transportation infrastructure (0.9%) Aena SA (Spain) 49,362 7,119,089 Wireless telecommunication services (1.9%) KDDI Corp. (Japan) 203,300 6,266,266 Vodafone Group PLC ADR (United Kingdom) 283,081 8,747,203 Total common stocks (cost $701,882,917) CONVERTIBLE PREFERRED STOCKS (0.6%) (a) Shares Value Global Fashion Group SA zero % cv. pfd. (acquired 7/11/16, cost $103,080) (Brazil) (Private) (F)(RES) (NON) 13,609 $104,222 Uber Technologies, Inc. Ser. E, 8.00% cv. pfd. (acquired 2/18/15, cost $3,653,997) (Private) (F) (RES) (NON) 108,051 4,742,877 Total convertible preferred stocks (cost $3,757,077) U.S. TREASURY OBLIGATIONS (0.1%) (a) Principal amount Value U.S. Treasury Notes 1.375%, 10/31/20 (i) $301,000 $307,089 1.50%, 2/28/23 (i) 180,000 183,870 Total U.S. treasury obligations (cost $490,959) PURCHASED OPTIONS OUTSTANDING (—%) (a) Expiration Contract date/strike price amount Value SPDR S&P rust (Put) Aug-16/$190.00 $656,142 $32,794 Total purchased options outstanding (cost $1,850,320) SHORT-TERM INVESTMENTS (6.8%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.62% (d) Shares 32,217,982 $32,217,982 Putnam Short Term Investment Fund 0.44% (AFF) Shares 19,530,182 19,530,182 SSgA Prime Money Market Fund Class N 0.34% (P) Shares 1,420,000 1,420,000 U.S. Treasury Bills 0.201%, 8/11/16 $130,000 129,995 Total short-term investments (cost $53,298,157) TOTAL INVESTMENTS Total investments (cost $761,279,430) (b) FORWARD CURRENCY CONTRACTS at 7/31/16 (aggregate face value $132,967,849) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 10/19/16 $389,433 $381,741 $7,692 British Pound Buy 9/21/16 48,612 52,965 (4,353) Canadian Dollar Buy 10/19/16 604,282 609,604 (5,322) Euro Sell 9/21/16 3,542,093 3,585,627 43,534 Barclays Bank PLC Euro Sell 9/21/16 4,412,016 4,404,671 (7,345) Hong Kong Dollar Buy 8/18/16 3,755,647 3,757,371 (1,724) Japanese Yen Buy 8/18/16 2,486,889 2,391,122 95,767 Japanese Yen Sell 8/18/16 2,486,889 2,410,272 (76,617) Singapore Dollar Buy 8/18/16 3,963,089 3,951,605 11,484 Singapore Dollar Sell 8/18/16 3,963,089 3,907,468 (55,621) Swiss Franc Buy 9/21/16 9,144,022 8,984,955 159,067 Citibank, N.A. Australian Dollar Buy 10/19/16 4,737,411 4,641,800 95,611 British Pound Buy 9/21/16 32,187 32,680 (493) Canadian Dollar Sell 10/19/16 520,922 525,488 4,566 Danish Krone Buy 9/21/16 5,800,765 5,801,045 (280) Euro Sell 9/21/16 2,526,642 2,528,457 1,815 Japanese Yen Sell 8/18/16 1,655,925 1,615,388 (40,537) Credit Suisse International Australian Dollar Buy 10/19/16 3,844,451 3,769,195 75,256 British Pound Sell 9/21/16 3,942,859 4,292,357 349,498 Japanese Yen Buy 8/18/16 252,285 240,668 11,617 Norwegian Krone Sell 9/21/16 162,510 159,471 (3,039) Swiss Franc Sell 9/21/16 55,453 54,489 (964) Goldman Sachs International British Pound Sell 9/21/16 3,606,550 3,926,904 320,354 Chinese Yuan (Offshore) Sell 8/18/16 516,461 515,794 (667) Japanese Yen Sell 8/18/16 960,279 995,120 34,841 Swedish Krona Buy 9/21/16 2,111,509 2,181,434 (69,925) HSBC Bank USA, National Association British Pound Sell 9/21/16 4,656,407 5,069,604 413,197 Canadian Dollar Buy 10/19/16 2,066,679 2,084,375 (17,696) Euro Sell 9/21/16 3,364,747 3,366,853 2,106 JPMorgan Chase Bank N.A. Australian Dollar Buy 10/19/16 77,250 75,716 1,534 British Pound Sell 9/21/16 4,447,654 4,856,991 409,337 Canadian Dollar Buy 10/19/16 554,480 559,321 (4,841) Euro Buy 9/21/16 457,312 393,100 64,212 Japanese Yen Buy 8/18/16 1,110,869 1,114,971 (4,102) Norwegian Krone Sell 9/21/16 3,734,124 3,811,238 77,114 Singapore Dollar Sell 8/18/16 90,911 90,686 (225) Singapore Dollar Buy 11/16/16 3,960,345 3,905,371 54,974 South Korean Won Sell 8/18/16 3,662,058 3,597,157 (64,901) Swedish Krona Sell 9/21/16 3,228,230 3,334,301 106,071 Swiss Franc Sell 9/21/16 70,971 69,601 (1,370) State Street Bank and Trust Co. Australian Dollar Buy 10/19/16 327,800 321,243 6,557 British Pound Buy 9/21/16 4,154,129 3,795,638 358,491 Canadian Dollar Buy 10/19/16 944,770 952,823 (8,053) Euro Sell 9/21/16 3,796,628 3,800,636 4,008 Israeli Shekel Sell 10/19/16 2,842,831 2,805,760 (37,071) Japanese Yen Buy 8/18/16 148,183 142,057 6,126 Swedish Krona Buy 9/21/16 211,474 218,452 (6,978) Swiss Franc Sell 9/21/16 73,868 73,529 (339) UBS AG Australian Dollar Buy 10/19/16 2,934,358 2,875,466 58,892 British Pound Sell 9/21/16 4,387,519 4,586,509 198,990 Euro Sell 9/21/16 4,617,257 4,620,444 3,187 Swiss Franc Sell 9/21/16 2,834,197 2,796,727 (37,470) WestPac Banking Corp. British Pound Sell 9/21/16 5,444,131 5,927,257 483,126 Canadian Dollar Buy 10/19/16 1,741,131 1,756,060 (14,929) Japanese Yen Sell 8/18/16 284,389 248,272 (36,117) Total WRITTEN OPTIONS OUTSTANDING at 7/31/16 (premiums $1,627,232) (Unaudited) Expiration Contract date/strike price amount Value SPDR S&P rust (Put) Aug-16/$188.00 $656,142 $29,539 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2015 through July 31, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $781,379,948. (b) The aggregate identified cost on a tax basis is $761,983,696, resulting in gross unrealized appreciation and depreciation of $112,676,899 and $65,424,470, respectively, or net unrealized appreciation of $47,252,429. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $4,992,574, or 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $6,332,840 $167,921,766 $154,724,424 $48,092 $19,530,182 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $32,217,982, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $31,232,617. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (i) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) This security is on loan, in part or in entirety, at the close of the reporting period. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 57.7% United Kingdom 10.3 Japan 8.9 Ireland 3.3 Switzerland 2.5 Germany 2.1 Italy 2.0 France 1.8 Netherlands 1.6 Spain 1.6 Canada 1.4 Sweden 1.3 Belgium 0.8 Israel 0.8 Norway 0.8 China 0.8 South Korea 0.7 Hong Kong 0.7 Finland 0.5 Other 0.4 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund's policy regarding investments in securities of foreign issuers, as discussed further in the fund's prospectus. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to gain exposure to securities. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $803,389 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $120,638,512 $— $145,475 Consumer staples 110,107,248 — — Energy 28,387,206 — — Financials 102,121,412 — — Health care 89,443,143 — — Industrials 50,114,035 — — Information technology 96,289,690 — — Materials 50,243,420 — — Telecommunication services 54,270,421 — — Utilities 48,806,552 — — Total common stocks — Convertible preferred stocks — — 4,847,099 Purchased options outstanding — 32,794 — U.S. treasury obligations — 490,959 — Short-term investments 20,950,182 32,347,977 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $2,958,045 $— Written options outstanding — (29,539) — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $3,459,024 $500,979 Equity contracts 32,794 29,539 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount) Written equity option contracts (contract amount) Forward currency contracts (contract amount) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# $51,226 $266,318 $101,992 $436,371 $355,195 $415,303 $713,242 $375,182 $261,069 $483,126 $3,459,024 Purchased options# — — 32,794 — 32,794 Total Assets $51,226 $266,318 $134,786 $436,371 $355,195 $415,303 $713,242 $375,182 $261,069 $483,126 $3,491,818 Liabilities: Forward currency contracts# 9,675 141,307 41,310 4,003 70,592 17,696 75,439 52,441 37,470 51,046 500,979 Written options# — — 29,539 — 29,539 Total Liabilities $9,675 $141,307 $70,849 $4,003 $70,592 $17,696 $75,439 $52,441 $37,470 $51,046 $530,518 Total Financial and Derivative Net Assets $41,551 $125,011 $63,937 $432,368 $284,603 $397,607 $637,803 $322,741 $223,599 $432,080 $2,961,300 Total collateral received (pledged)##† $— $— $— $400,000 $284,603 $397,607 $637,803 $322,741 $223,599 $— Net amount $41,551 $125,011 $63,937 $32,368 $— $— $— $— $— $432,080 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Equity Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 29, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 29, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 29, 2016
